    Case 9:20-cv-01183-DNH-TWD Document 16 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


WILLIE STRONG,

                            Petitioner,
       v.                                                       9:20-CV-1183
                                                                (DNH/TWD)
SCOTT FINLEY,

                            Respondent.


APPEARANCES:                                             OF COUNSEL:

WILLIE STRONG
Petitioner pro se
21484-052
Schuylkill Federal Correctional Institute
P.O. Box 759
Minersville, PA 17954

DAVID N. HURD
United States District Judge


                                    DECISION and ORDER

       Pro se petitioner Willie Strong ("Strong" or "petitioner") sought federal habeas relief

pursuant to 28 U.S.C. § 2254. Dkt. No. 1, Petition (" Pet."). On October 30, 2020, the Court

ordered that the petition be stayed and that petitioner advise the Court, in writing, that he had

commenced a 440 action in state court. Dkt. No. 5, Decision and Order (" October

Order"). Petitioner was directed to attach proof. Id.

       Thereafter, Strong sought and received several extensions of time to comply with the

October Order. Dkt. No. 6, Letter Motion; Dkt. No. 7, Text Order; Dkt. No. 10, Letter Motion;

Dkt. No. 11. Recently, the Court received a letter request from petitioner asking for either "a

withdrawal of [his petition] . . . without prejudice, or a six month extension to perfect said 440
    Case 9:20-cv-01183-DNH-TWD Document 16 Filed 03/08/21 Page 2 of 2




motion before filing it." Dkt. No. 12.

       On February 5, 2021, this Court issued an order explaining that, at this point, a

voluntary withdrawal may result in any subsequently filed petitions being barred by the

statute of limitations and granting petitioner thirty days leave to clarify his intentions. Dkt. No.

14, Decision and Order ("February Order").

       Strong timely complied with the February Order and filed a letter which renewed his

voluntary request to withdraw his petition. Dkt. No. 15 at 1. Petitioner also requested that his

filing fee be "put on hold until petitioner [re-]files [his habeas petition.]" Id. Petitioner believes

that the subject matter of his 440 motion will "prove[] petitioner's innocence;" thus, to the

extent petitioner needs to re-file his habeas petition, any such petition will be supported by

"actual innocence" arguments sufficient to overcome any potential statute of limitations

problems. Id. at 1-2. Accordingly, petitioner's motion to voluntarily withdraw his petition is

granted. However, petitioner's request to re-use his filing fee for a second action is denied.

       WHEREFORE, it is

       ORDERED that petitioner's motion to withdraw (Dkt. No. 15) is GRANTED and the

petition is DISMISSED WITHOUT PREJUDICE; and it is further

       ORDERED that petitioner's request to reserve his filing fee for a subsequently filed

action is DENIED; and it is further

       ORDERED that the Clerk serve copies of this Decision and Order upon petitioner in

accordance with the Local Rules.

       IT IS SO ORDERED.

Dated: March 8, 2021
       Utica, New York.


                                                  2
